Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action 
This is in response to the amendment filed 05/24/2022. 
Terminal Disclaimer
The terminal disclaimer filed on 05/24/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Number 10,492,775, U.S. Patent Number 9,855,028 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claim 9 recites wherein the shaft distal section threadingly couples to the suture anchor and is configured to selectively strip upon the application of sufficient stress so as to selectively detach the suture anchor from the insertion instrument.
The art of record fails to teach or suggest these features.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-4, 6, 7, is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent Number 2011/0004242 (Stchur)
Regarding claims 1-4,  6 Stchur discloses as shown in Figures 1-4, a suture anchor capable of securing soft tissue to bone with at least one suture, wherein the suture anchor is selectively deployed to fix the suture anchor in bone, said suture anchor comprising: an eyelet (aperture 8, see paragraph [0028]) for receiving the at least one suture there-through; a plurality of deflecting sections (wings 7, see paragraph [0028]) disposed on an outer surface of the suture anchor, wherein an inner surface of the deflecting sections defines a cavity (generally indicated as A), the cavity having a bottom surface (generally indicated as B) proximally separated from the eyelet; and a deployment member (screw 3, see paragraph [0028]) capable of cooperating with the inner surface of the deflecting sections to deflect the deflecting sections to engage bone, wherein the plurality of deflecting sections is deflectable to a plurality of different sizes, wherein the plurality of deflecting sections deflects outwardly from the suture anchor when the deployment member is urged into said cavity, wherein the plurality of deflecting sections comprise at least three discrete wings, wherein the cavity is an annular space. See paragraph [0029].

    PNG
    media_image1.png
    411
    336
    media_image1.png
    Greyscale

Regarding claim 7, Stchur discloses wherein the deployment member comprises a plurality of exterior ridges (ridges or teeth 16, see paragraph [0032]).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Number 2011/0004242 (Stchur) in view of U.S. Patent Number 5,649,963 (McDevitt)
Regarding claim 5, Stchur fails to disclose wherein the anchor body is a biocompatible polymer.
McDevitt, from the same field of endeavor teaches a similar suture anchor as shown in Figure 1, where the anchor body is a biocompatible polymer. See col. 6, lines 60-67.
It would have been obvious to one of ordinary skill in the art, at the time the invention was made to modify the suture anchor disclosed by Stchur by substituting the material of the anchor body disclosed by Stchur for the material of the anchor body disclosed by McDevitt because it would only require the simple substitution of one known alterative material for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Claims 8, 11, 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Number 2011/0004242 (Stchur) in view of U.S. Patent Publication Number 2010/0082045 (Petersen et al.)
Regarding claim 8, Stchur discloses as shown in Figures 1-9,  suture anchoring system for anchoring a length of suture with respect to a bone, comprising: an anchor insertion instrument comprising a handle, and an elongate rigid shaft (shaft of tool 28, see paragraph [0036]) extending distally from the handle, said shaft comprising a distal end section; a suture anchor (anchor 2, see aprargaph [0028]) configured to selectively detachably couple to the shaft distal section, the suture anchor comprising an eyelet (aperture 8, see paragraph [0028]) and a deflectable bone anchoring structure (wings 7, see paragraph [0028]) defining a cavity, with a bottom surface (generally indicated as B) proximally separated from the eyelet; and a deployment member operatively coupled to the shaft distal end section, the deployment member (screw 3, see paragraph [0028]) configured to axially translate relative to the deflectable bone anchoring structure and radially deflect the bone anchoring structure, .

    PNG
    media_image1.png
    411
    336
    media_image1.png
    Greyscale

Stchur et al. fails to disclose a handle, the shaft extending from the handle.
Petersen, from the same field of endeavor teaches a similar system as shown in Figure 2, where the system includes an elongate shaft used for the same purpose of delivering an anchor, where the system includes a handle (handle 14, see paragraph [0042]), the shaft extending from the handle for the purpose of providing a surface to facilitate gripping. See paragraph [0014].
It would have been obvious to one of ordinary skill in art at the time the invention was made to modify the anchoring system disclosed by Stchur to include the handle disclosed by Petersen on the elongate shaft disclosed by Stchur in order to provide a surface to facilitate gripping.
Regarding claim 11, Stchur discloses wherein the suture anchor defines a tapered distal most tip (tip area indicated at 10 in Figure 1 appears tapered).
Regarding claim 13, Stchur discloses wherein the deployment member comprises a plurality of exterior ridges (ridges or teeth 16, see paragraph [0032]).
Claim 10 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Number 2011/0004242 (Stchur) in view of U.S. Patent Publication Number 2010/0082045 (Petersen et al.) as applied to claim 8 above, and further in view of U.S. Patent Publication Number 2008/0051836 (Foerster et al.)
Regarding claim 10, Stchur fails to disclose a snare extending through at least a portion of the insertion instrument and the eyelet of the anchor such that when a distal portion of the snare is affixed to the suture, withdrawal of the snare pulls the suture through the suture carrying portion of the anchor body and the distal portion of the insertion instrument. 
	Foerster et al., from a related field of endeavor, teaches a related suture anchoring system as shown in Figure 3A with a similar structure for deployment of an anchor using an insertion instrument; see paragraph [0051]; Foerster et al. discloses it is understood in the art to use disclose a snare extending through at least a portion of an  insertion instrument and an aperture of an anchor body such that when a distal portion of the snare is affixed to the suture, withdrawal of the snare pulls the suture through the suture carrying portion of the anchor body and the distal portion of the insertion instrument, for the purpose of loading the suture anchor within the insertion instrument. see paragraph [0051].
	It would have been obvious to one of ordinary skill in the art, at the time the invention was made to incorporate the snare disclosed by Foerster et al. in the system disclosed Stchur in the manner recited by the claim in order to load the suture anchor within the insertion instrument.

Claim 12 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Number 2011/0004242 (Stchur) in view of U.S. Patent Publication Number 2010/0082045 (Petersen et al.) as applied to claim 8 above, and further in view of U.S. Patent Publication Number 2010/0198258 (Heaven et al.)
	Regarding claim 12, Stchur discloses the bone anchoring structure has a plurality of deflectable wings (7).
Stchur fails to disclose each wing comprises a plurality of exterior ridges. 
	Heaven, from the same field of endeavor teaches a similar suture anchor as shown in Figure 1A a plurality of deflectable wings with a plurality of exterior ridges (teeth 230, see paragraph [0110]) for the purpose of anchoring the wings into bone. See paragraph [0112]
	It would have been obvious to one of ordinary skill in the art, at the time the invention was made to modify the anchor disclosed by Stchur to include the exterior ridges disclosed by Heaven et al. on the wings disclosed by Stchur in order to anchor the wings into bone.
Response to Arguments
Applicant’s arguments filed 05/24/2022 see pages 4-6 with respect to the rejection of the claims under McDevitt have been considered but are moot because they do not apply to the new grounds of rejection.
The applicant’s remarks filed 05/24/2022 see page 4 regarding the double patenting rejections have been considered and are persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is (571)270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 am – 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/RICHARD G LOUIS/             Primary Examiner, Art Unit 3771